StooetoN, J.
The statute provides that tbe charge of tbe court to tbe jury shall be confined strictly to matters of law. Code, section 1791. Tbe charge of tbe court, in this case was in writing; and comment is made upon all tbe evidence introduced, and tbe jury are told by tbe court what facts are proved, and what are not proved by the evidence. Exception was taken by defendant at tbe time, to tbe charge of tbe court; and 'it was made one of tbe grounds of a motion for a new trial, that the charge of tbe court was not confined strictly to matters of law. The force of this objection to tbe charge of tbe court, is not lessened by tbe fact that tbe court, in a subsequent part of tbe charge, refers it to tbe jury to decide what tbe contract between tbe parties was, and whether tbe injury, occurred while tbe plaintiffs were passengers on tbe boat, and by or through tbe negligence and carelessness of tbe officers and crew. The effect of tbe previous part of tbe charge, upon the minds of tbe jury, still remained. They could not escape tbe influence which the opinion of the court pronounced upon the facts proved, was calculated to have. The charge of the court should have been strictly confined to tbe law; and tbe present is so glaring an instance of a departure from this statutory rule, that it cannot be permitted to pass without our disapproval.
Judgment reversed..